Mr. Chief Justice Shepard
delivered the opinion of the Court:
This case is before us on a writ of error to the police court of the District, granted on application of the District of Columbia, to review its judgment quashing an information charging David E. Willett with violating a police regulation.
Section 17 of article 12 of the Police Regulations provides that no street railway company, or its employees operating a street railway car in the District, shall use upon, or affix to, any car, any headlight which, by reason of its excessive brilliancy, is likely to dazzle, blind, or otherwise endanger any driver of a vehicle, or pedestrian using the streets or highways of the District, under a penalty of not less than $5, nor more than $40 for each offense. The defendant moved to quash the information charging the violation of the aforesaid regulation, upon several grounds. But one of these was passed upon by the police court in quashing the information, and is the only one necessary to be passed upon here.
The question presented is this: Was the regulation repealed or superseded by the 16th section of the act of Congress, approved May 23, 1908 ?.
That act contains many provisions looking to the construction and regulation of street railways, that are confided to the supervision of the District commissioners. The 16th section, however, reads as follows:—
“That every street railroad company or corporation owning, controlling, leasing, or operating one or more street railroads within the District of Columbia shall, on each and all of its railroads, supply and operate a sufficient number of ears, clean, sanitary, in good repair, with proper and safe power, equipment, appliances, and service, comfortable and convenient, and so operate the same as to give expeditious passage, not to exceed fifteen miles per hour within the city limits, or twenty miles per hour within the suburbs, to all persons desirous of the use of said ears, without crowding said cars. The interstate Commerce Commission is hereby given power to require and *591compel obedience to all of the provisions of this section, and to make, alter, amend, and enforce all needful rules and regulations to secure said obedience; and said Commission is given power to make all such orders and regulations necessary to the exercise of the powers herein granted to it, as may be reasonable and proper; and such railroad companies or corporations, their officers and employees, are hereby required to obey all the provisions of this section, and such regulations and orders as may be made by said Commission. Any such company or corporation, or its officers or employees, violating any provision of this section or any of the said orders or regulations made by said Commission, or permitting such violation, shall be punished by a fine of not more that one thousand dollars. And each day of failure or neglect on the part of such company or corporation, its officers or employees, to obey each and all of the provisions and requirements of this section, or the orders and regulations of the Commission, made thereunder, shall be regarded as a separate offense.” [35 Stat. at L. 250, chap. 190.]
Whatever power the District commissioners may have had over the operation of the street cars in the District, the effect of sec. 16 was to transfer the same to the Interstate Commerce Commission in all particulars enumerated therein, which expressly include “proper and safe power, equipment, appliances, and service.” There can be no doubt that a headlight is a part of the safe equipment of a car, and a necessary appliance.
Complete power of regulation of the same having been conferred by the said section of the act upon the Interstate Commerce Commission, any power which the District commissioners may have in respect thereof, under former acts of Congress, terminated at once. Former laws, by the authority of which the regulation was promulgated, were necessarily repealed by sec. 16 of the present law, which is utterly inconsistent with, and repugnant to, them. With the repeal of this authority, all regulations dependent thereon ceased to have any further force or operation.
*592The police court did not err in quashing the information and discharging the defendant, and its judgment will therefore be affirmed with costs. Affirmed.